Title: From James Madison to Albert Gallatin, 2 September 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, Septr. 2. 1808.

I have the honor to request that you cause a warrant to be issued, payable out of the Barbary Intercourse fund, in favor of James Davidson, the holder of the enclosed bill of Tobias Lear Esqr. dated 31st. December last, for twelve thousand dollars.  The said Tobias Lear to be charged with the same on the Books of the Treasury.  I am &c.

James Madison.

